SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 April 15, 2008 Date of Report April 8, 2008 (Date of earliest event reported) SILICON SOUTH, INC. (Exact name of registrant as specified in its charter) Nevada000-51906 77-0458478 (State or other jurisdiction(Commission File Number)(IRS Employer of incorporation) Identification No.) 251 Jeanell Dr., Suite 3, Carson City, NV 89703 (Address of principal executive offices, including zip code) 702-234-4148 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ]
